DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The Applicant’s arguments with respect to claims #1, 3-6, 8, and 9 in the reply filed on June 20, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1, 3-6, 8, and 9 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a distance between the lower electrode and the intermediate electrode is smaller than a distance between the intermediate electrode and the upper electrode” (claim 1); “a well region arranged in a main surface portion of the substrate; and a ground wiring arranged on the first insulation film…the ground wiring is connected to the well region and maintains the well region at a ground potential” (claims 4, 5, and 8).
		
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
	As to claim 1, Luo et al. (U.S. Patent Publication No. 2019/0157378 A1), hereafter “Luo”, is the closest prior art.  However Luo teaches the opposite limitation, i.e. a distance between the lower electrode 104 and the intermediate electrode 110 (the thicknesses of layers 106+108) is greater than a distance between the intermediate electrode 110 and the upper electrode 116 (the thicknesses of layers 112+114).  See Luo, ¶¶ [0025], [0027], [0031], [0034].
 	As to claims 4, 5, and 8, Luo is silent as to the limitations of the ground wiring and well region and no other prior art was found.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829